DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “612” of Fig. 6 has been used to designate both “Data (e.g.)” and “Other Programs”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), each section heading of a specification of a utility application should appear in upper case, without underlining or bold type. 
The disclosure is objected to because of the following informalities: 
[0015] should read “Fig. 5 is a block diagram of elements of Phase [[5]] 4 of the combat veteran recovery and resiliency program;
[0030] states that various biometric devices are employed by the four sequential phases 102, 104, 106, and 108, however, no biometric device is employed by Phase 4 (108) according to [0116] and Fig. 5; and
[0133] is repetitious of [0131].  
Appropriate correction is required.

Claim Objections
For clarity purposes, claim 2 should likely read:
“using a first biofeedback device that induces brain wave changes to give the veteran a brain wave rich in alpha and theta waves;
using a second biofeedback device that monitors the combat veteran’s reactions to stress and monitors sleep quality and length of sleep; 
using a third biofeedback device that measures brain activity and provides real-time feedback on brain state;
us[[e]]ing a fourth biofeedback device that measures heart rhythm patterns;”.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: 
a.	“aspects of the program , wherein the use of at least one of:” recited in ln. 			2 should likely read “aspects of the programcomprising 
b.	“journaling, spiritual changes,” recited in ln. 4 should likely read 				“journaling[[,]] spiritual changes,”. 
Appropriate correction is required.
Claim 5 is objected to because of the following informality: “eating by the individual:” recited in ln. 1-2 should likely read “eating by the individual comprising:”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: 
“engaging in physical exercise program with members of cohort at a gym or fitness center” recited in ln. 7 should likely read “engaging in a physical exercise program with members of a cohort at a gym or fitness center”; and
“with health coach and members of cohort members” recited in ln. 10-11 should likely read “with the health coach and members of the cohort . 
Appropriate correction is required.
Claim 7-8 are objected to because of the following informality (using claim 7 as an example): “engaging in physical exercise program with members of a cohort at a gym or fitness center” recited in ln. 9 should likely read “engaging in a physical exercise program with members of a cohort at a gym or fitness center”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
a.	“the soldier’s mind-set” recited in ln. 5 should likely read “the combat veteran’s mind-set”; and
b.	“engaging in physical exercise program with members of cohort at a gym or fitness center” recited in ln. 12 should likely read “engaging in a physical exercise program with members of a cohort at a gym or fitness center”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because, even though the claims recite a “combat veteran recovery and resiliency program method”, the claims appear to be drawn to a program per se. That is, independent claim 1, as well as the dependent claims, describe the recited “program”, which is comprised of four phases each comprising four aspects. The claimed program does not include any structural recitations and is merely a combination of recommended actions (i.e., take prescribed medication, engage with biofeedback devices, read information, journal, participate in a fitness program, engage in an online program, etc.) for the user of the program to take while enrolled in the program. Thus, the claims cover a computer program per se that provides a schedule for the user, for example, which reads on non-statutory subject matter. Accordingly, claims 1-9 are patent ineligible. See MPEP 2106.03(I).
	Additionally, claims 1-9 encompass an abstract idea (certain methods of organizing human activity). See MPEP 2106.04(a)(2)(II) (In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982), where a process that a neurologist should follow when testing patients for nervous system malfunctions was found to encompass a certain method of organizing human activity (managing personal behavior)) (Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010), where a series of instructions of how to hedge risk was found to encompass certain methods of organizing human activity (following rules or instructions)). Similarly here, the claims recite a process, or instructions, for the user (combat veteran suffering from PTSD or combat-related TBI) to follow to reduce/eliminate PTSD and/or combat-related TBI symptoms. 
	The claims do not recite any additional limitations to integrate the abstract idea into a practical application. Rather, the claims recite four phases of the program, as well as aspects of each of the four phases, wherein the individual is to continue to follow instructions presented (i.e., take prescribed medication, engage with biofeedback devices, read information, journal, participate in a fitness program, engage in an online program, etc.), which do not impose any meaningful limits on practicing the abstract idea. Further, the claim does not recite additional elements or a combination of elements that amount to significantly more than the judicial exception in the claim. That is, claim 1 describes the four phases occurring in a logical progression, each phase comprising four aspects, and resulting in emotional healing that is greater than the sum of the individual aspects, while the dependent claims recite instructions for the individual while participating in each phase of the program (i.e., using a biofeedback device with which the user may be operably engaged). These limitations do not amount to an improvement (i.e., inventive concept) to technology or to the technological field, but instead, comprise a list of actions for the user to complete to attempt to treat their symptoms. 
	For these reasons, claims 1-9 are not patent eligible.

Claim Rejections - 35 USC § 112
Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 contains the trademark/trade name “athletic greens”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In the present case, the trademark/trade name is used to identify/describe a nutrition supplement and, accordingly, the identification/description is indefinite.
Claims 6-8 recites the limitation “engaging in…the Odyssey Course”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear what comprises “the Odyssey Course”, and the Specification does not offer further guidance (Specification, [0073-0074], an online education resource that teaches foundational principles of health and well-being as it relates to a life with past trauma). Accordingly, the claims are indefinite.
Claim 6 further recites the limitation “the health coach” in ln. 6. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the claim is indefinite.
Claim 7 further recites “using a third biofeedback device”, however, it is unclear what biofeedback devices comprise the first and second biofeedback devices, as neither a first nor second biofeedback device is claimed in claim 7, nor claim 1 from which claim 7 depends. Accordingly, claim 7 is indefinite.

Examiner’s Note
No prior art rejections are currently provided for claims 1-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715